Citation Nr: 1629032	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  10-16 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received with respect to a claim of service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty from October 1966 to February 1967; the Veteran has prior and subsequent Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD.  The Veteran timely appealed that decision.  

The Board notes that service connection for a psychiatric disorder was initially denied in a June 1985 Board decision.  Specifically, the same psychiatric disorder denied in that Board decision is the same psychiatric disorder claim currently on appeal.  Consequently, the Board has recharacterized the issue as a claim to reopen in light of the Board's June 1985 decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Velez v. Shinseki, 23 Vet. App. 199 (2009).

The issues of service connection for tinnitus and whether new and material evidence has been received with respect to a claim of service connection for bilateral hearing loss have been raised by the record in a February 2009 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of service connection for a psychiatric disorder is considered reopened and the reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

New evidence that tends to substantiate the claim of service connection for a psychiatric disorder has been received since the final June 1985 Board decision that denied service connection for a psychiatric disorder.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a psychiatric disorder, to include PTSD, is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  With respect to the Veteran's psychiatric claim, the claim is being reopened and remanded for additional development, as discussed further below.  Consequently, any further discussion respecting the VCAA is not necessary at this time.

Regarding the claims to reopen, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104 (West 2014); 38 C.F.R. § 20.1100(a) (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

Historically, the Veteran filed a claim for a psychiatric disorder in April 1983.  The AOJ denied service connection for a nervous condition-described as depression, schizoid personality and homosexuality-in a July 1983 rating decision.  The Veteran timely submitted a September 1983 notice of disagreement and the AOJ issued a statement of the case as to that issue in October 1983.  The Veteran timely submitted a substantive appeal, VA Form 9, in May 1984.  Consequently, the Board denied service connection for a psychiatric disorder in a June 1985 Board decision; the Board denied service connection at that time because it was not shown that the Veteran's current psychiatric disorder was incurred in or due to his period of service from October 1966 to February 1967.  The Veteran filed his claim to reopen service connection for PTSD in October 2006 and the AOJ denied that claim in a December 2007 rating decision, which is the subject of this appeal.  

Given that the Veteran did not request any Reconsideration of June 1985 Board decision, that decision is final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.1100 (2015).  The Board notes that the Veteran did not have appellate rights to the United States Court of Appeal for Veterans Claims at that time as that entity did not exist at the time of the Board's June 1985 decision.  Therefore, new and material evidence is required to reopen the claim, regardless of how the AOJ characterized the issue.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Since the June 1985 Board decision, the Veteran has submitted several statements documenting several details of harassment by a particular individual in his unit as well as by his superiors during his period of service; other evidence additionally indicates that the Veteran was made to salute and kiss a large wooden pole in front of his unit during his period of service prior to be being discharged from Officer Candidate School (OCS), allegedly due to a personal vendetta by the commander of that unit against the Veteran's father who had passed the commander over for promotion.  

In light of the above evidence, the Board finds that new and material evidence which tends to substantiate the Veteran's claim of service connection for a psychiatric disorder has been received in this case, and that claim is reopened.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).


ORDER

New and material evidence with respect to the claim of service connection for a psychiatric disorder, to include PTSD, has been received; that claim is reopened, and to this extent, the appeal of that issue is granted.



REMAND

The Veteran has never been afforded a VA examination of his psychiatric disorder.  The Veteran has submitted evidence from Dr. J.I.G. which indicates that the Veteran has psychiatric disorders, including generalized anxiety disorder and possibly PTSD.  In some statements the Dr. J.I.G. has also indicated that the Veteran's psychiatric disorder was the result of his reserve service, although no discussion of what occurred in the Veteran's reserve service was indicated.  Consequently, after review of the totality of the claims file, the Board finds that the low threshold for obtaining a VA examination in this case has been met and a remand is therefore necessary.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Additionally, in Dr. A.C.'s April 2007 private examination, it was noted that the Veteran was in receipt of Social Security Administration (SSA) disability benefits  for his psychiatric condition.  It does not appear that any attempt to obtain any SSA records has been made.  Thus, on remand, attempts to obtain those records should be made and any records obtained should be associated with the claims file.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998). 

Also, in August 2010, after submission of his substantive appeal, the Veteran submitted an authorization form for the private treatment records from Dr. R.A.S.  VA did not take any action on that authorization and it expired.  The AOJ sent the Veteran a letter in October 2015 requesting that he submit authorization for Dr. R.A.S.; that letter did not indicate that the previous authorization had expired.  The Veteran did not respond to the letter, possibly because he had already submitted authorization for those records in August 2010.  

On remand, the Board requests that the Veteran be sent another letter informing him that the previous authorization he sent for Dr. R.A.S has expired and that in order for those records to be obtained he needs to submit additional authorization, or alternatively that he could obtain and submit those records himself.  That letter should additionally solicit any information regarding any other VA or private psychiatric treatment that the Veteran may have had since he filed his claim to reopen in 2006, including any ongoing treatment with Dr. A.C.  Any identified records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that he may have had for his psychiatric disorder, which is not already of record, including Drs. A.C. and R.A.S.  The appropriate authorization forms should be included with that letter.  

That letter should additionally inform the Veteran that his August 2010 authorization form for Dr. R.A.S.'s records has expired and that he needs to submit additional authorization in order for VA to obtain those records.  The Veteran is reminded that in order for VA to assist him in obtaining any private treatment records, he must submit the appropriate authorization forms.  Failure to do so may result in VA being unable to obtain those identified records and may ultimately result in the denial of his claim.  

After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Obtain from the Social Security Administration, or other state agency administering disability benefits, the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon in considering that claim.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

3.  Schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine whether any current psychiatric disorder, to include PTSD, is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders currently found, to include PTSD.  

If PTSD is diagnosed, please identify the stressors upon which the diagnosis of PTSD is made.

For each psychiatric disorder diagnosed, the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any psychiatric disorder found began during or is otherwise related to military service, to include any claimed harassment by either an individual of the Veterans unit or by his superiors at OCS.  

The examiner should address the Veteran's lay statements and contentions, as well as any statements with respect to onset of symptomatology and any continuity of symptomatology since discharge from OCS and/or Reserve service.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for a psychiatric disorder, to include PTSD.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


